Citation Nr: 1718290	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  11-02 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, claimed as a sleep disorder.

2.  Entitlement to service connection for heart palpitations, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.

3.  Entitlement to an initial rating in excess of 10 percent for right knee genu recurvatum with weakness and insecurity.

4.  Entitlement to an initial rating in excess of 10 percent for right knee strain, status post trauma.

5.  Entitlement to a rating in excess of 30 percent for irritable bowel syndrome (IBS).

6.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

7.  Entitlement to an evaluation in excess of 30 percent for migraines.

8.  Entitlement to an effective date prior to October 6, 2009, for a grant of service connection for right knee genu recurvatum.

9.  Entitlement to an effective date prior to October 6, 2009, for a grant of service connection for right knee strain, status post trauma.

10.  Entitlement to an effective date prior to January 20, 2012, for a grant of service connection for PTSD. 

11.  Entitlement to service connection for right upper extremity numbness, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.

12.  Entitlement to service connection for left upper extremity numbness, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.

13.  Entitlement to service connection for right lower extremity numbness, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.

14.  Entitlement to service connection for left lower extremity numbness, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.

15.  Entitlement to service connection for dizziness, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Esq.


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1992 to September 2001, to include service in Southwest Asia.  

This case is before the Board of Veterans' Appeals (Board) on appeal from July 2010 and September 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

A November 2014 statement of the case denied claims for a higher rating and earlier effective date for the grant of service connection for PTSD, among other claims.  In the corresponding VA Form 9 the Veteran appears to limit his appeal to the issues listed on the statement of the case other than the ones relating to PTSD.  However, VA continued to treat the PTSD issues as on appeal and later issued a supplemental statement of the case.  As VA has continued to treat the PTSD issues as on appeal the Board will as well.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  

The issues of entitlement to service connection for bilateral upper and lower extremity numbness and dizziness, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Obstructive sleep apnea, claimed as a sleep disorder, was incurred in active service.  

2.  The preponderance of the evidence weighs against a finding that the Veteran has a heart disorder manifested by palpitations that is related to active service or due to an undiagnosed illness or a medically unexplained multi-symptom illness.

3.  The Veteran is currently receiving the maximum schedular rating assignable under Diagnostic Code 5263 for right knee genu recurvatum.

4.  The Veteran's right knee strain has been manifested by painful motion with flexion limited to 85 degrees; the disability has not resulted in limitation of extension, ankylosis, recurrent subluxation, lateral instability, frequent episodes of locking, pain, and effusion into the joint, or occasional incapacitating exacerbations.

5.  Throughout the appeal period, the Veteran's predominant disability picture for IBS has been manifested by severe constant abdominal distress with diarrhea and he is currently receiving the maximum schedular rating assignable under Diagnostic Code 7319 for irritable colon syndrome.

6.  The Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity.

7.  Throughout the appeal period, the Veteran's migraines have more nearly approximated characteristic prostrating attacks occurring on an average once a month over the last several months; the preponderance of the evidence is against finding that migraines are productive of, or capable of producing, severe economic inadaptability.

8.  The Veteran's claim to reopen the issue of entitlement to service connection for chronic right knee pain was most recently denied in a July 2007 rating decision, the Veteran did not appeal or submit new and material evidence within one year of the rating decision and it became final.  

9.  On October 7, 2008, a Member of Congress submitted a statement that is the earliest informal claim to reopen the issue of entitlement to service connection for a right knee disability; the July 2010 rating decision granting service connection rated the right knee disability as a 10 percent evaluation for right knee strain and a separate 10 percent evaluation for right knee genu recurvatum.

10.  The Veteran filed an original claim of entitlement to service connection for PTSD on January 20, 2012, more than one year after separation from service; entitlement to service connection for PTSD arose on August 5, 2013.


CONCLUSIONS OF LAW

1.  The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for heart palpitations have not been met.  38 U.S.C.A. §§ 1101, 1110, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).

3.  The criteria for an initial evaluation in excess of 10 percent for right knee genu recurvatum are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.59, 4.71a, Diagnostic Code 5263 (2016).

4.  The criteria for an initial evaluation in excess of 10 percent for right knee strain have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5260 (2016).

5.  The criteria for an evaluation in excess of 30 percent for IBS have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7319 (2016).

6.  The criteria for an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).

7.  The criteria for an evaluation in excess of 30 percent for migraines have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2016).

8.  The July 2007 rating decision denying entitlement to service connection for a right knee disability is final.  See 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  

9.  The criteria for an effective date of October 7, 2008, but not earlier, for service connection for right knee genu recurvatum are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2014).

10.  The criteria for an effective date prior to October 7, 2008, but not earlier, for service connection for right knee strain are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2014).

11.  The criteria for an effective date prior to January 20, 2012, for service connection for PTSD are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify in this case was satisfied by February 2010 and December 2012 letters.  

Additionally, the claims for earlier effective dates for the Veteran's right knee disabilities and PTSD arise from the Veteran's disagreement with the effective date assigned following the granting of service connection for right knee strain, right knee genu recurvatum, and PTSD.  Consequently, the claims, as they arose in their initial context, have been substantiated.  Therefore, additional notice concerning a "downstream" issue such as the effective date assigned for the grant is not required because the initial intended purpose of the notice has been served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

To the extent that there may be any deficiency of notice or assistance with respect to the Veteran's obstructive sleep apnea claim, there is no prejudice to the Veteran in proceeding with adjudication given the favorable nature of the Board's decision.

VA has a duty to assist the Veteran in the development of his claims.  The evidence of record includes the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, and lay evidence.  

The Veteran underwent VA examinations in June 2010, March 2013, and August 2013 in response to his heart, right knee, IBS, PTSD, and migraine claims.  Upon review, the Board finds the VA examinations and opinions are adequate for adjudication purposes because the VA examiners reviewed the Veteran's relevant medical history and lay testimony, completed physical examinations and other appropriate testing, and provided opinions as to the clinical findings.  In addition, the VA examiners provided adequate rationale for the opinions stated and addressed all applicable rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file. Although the Board is obligated to provide sufficient reasons and bases in support of a decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II. Service connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, the evidence generally must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Additionally, service connection may be granted to a Persian Gulf veteran who exhibits objective indications of a chronic disability resulting from undiagnosed illness or a medically unexplained chronic multisymptom illness that became manifest either during active military service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021; and, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(i)-(ii).  The Veteran's DD Form 215 confirms that he served in the Southwest Asia theater of operations in Saudi Arabia from February 1996 to July 1996.  

A qualifying chronic disability means a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2).

For purposes of 38 C.F.R. § 3.317, objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  In addition, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  38 C.F.R. § 3.317(a)(4).  

A chronic disability does not meet the statutory requirements of 38 C.F.R. § 3.317 if there is affirmative evidence that the disability was not incurred during active military service in the Southwest Asia theater of operations; or if there is affirmative evidence that the disability was caused by a supervening condition or event or was due to the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7)(i)-(iii).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II.A. Obstructive sleep apnea

The Veteran contends that he incurred a sleep disorder in active service and reported treatment for sleep disturbance in active service.  The Board notes that the Veteran stated in October 2013 that the denial of service connection for sleep apnea should be reopened based on clear and unmistakable error (CUE) in the September 2013 rating decision on appeal; however, the September 2013 decision was not final and may not be collaterally attacked because it has been subsumed by this decision.  Therefore, a claim of CUE is not before the Board.  See 38 C.F.R. §§ 3.105; 20.1104 (2016).

A diagnosis of obstructive sleep apnea was confirmed by an August 2013 examination.  

With respect to an in-service incurrence or injury, a June 1997 service treatment record noted the Veteran's reports of waking at night and feeling hot with no night sweats and his May 2001 separation examination reflected no notation of sleep disturbance or sleep apnea.  However, the Board concludes that a private opinion by Dr. A.A. is probative evidence in support of a finding that the Veteran's current obstructive sleep apnea was incurred during active service.  Dr. A.A. reviewed the Veteran's reported symptoms of difficulty sleeping, snoring, and daytime sleepiness in active service and found his reported in-service symptomatology to be consistent with sleep apnea.  Further, Dr. A.A.'s opinion is consistent with the August 2013 VA examination noting the Veteran reported snoring and apnea since the 1990s with some daytime somnolence.  The August 2013 examiner did not provide an opinion on the etiology of the Veteran's obstructive sleep apnea.

The Board finds the probative, competent evidence at least in equipoise as to whether the Veteran's obstructive sleep apnea was incurred in active service.  Resolving the benefit of the doubt in favor of the Veteran, service connection for obstructive sleep apnea is warranted.  See 38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 55-56.

II.B. Heart palpitations

The Veteran contends that he has heart palpitations due to exposure to environmental hazards in the Persian Gulf.

Service treatment records document cardiac monitoring for reported heart palpitations in service.  A June 1997 treatment record indicated the Veteran complained of racing heart and heat flashes with dyspnea and increased heart rate, he was found to have regular heart rhythm and assessed episodic tachycardia by history, etiology undetermined.  An August 1997 treatment record noted symptoms of episodic palpitations and dyspnea and concluded that no documented symptoms or abnormal heart rhythm were transmitted after a month of electrocardiogram (ECG) monitoring.  A May 2001 report of medical history was positive for palpitation or pounding heart and pain or pressure in the chest and the May 2001 separation examination reflected no treatment or notation of any heart abnormalities.

The Veteran was afforded a VA examination in response to his claim in August 2013 that declined to diagnose any heart disorder.  The Veteran reported feeling palpitations with anxiety that resolved as his anxiety diminished and the examiner noted regular heart rhythm and sounds with clear lungs, normal pulses, and no edema.  Diagnostic testing found no evidence of cardiac hypertrophy or dilation and a chest X-ray report was normal.

The Board has considered the provisions of the law regarding Persian Gulf War veterans due to the Veteran's service in the Southwest Asia theater of operations.  Although the Veteran's heart palpitations have not been diagnosed, the preponderance of the evidence demonstrates that there are no objective indications that the Veteran has a heart disorder manifested by heart palpitations.  See 38 C.F.R. § 3.317(a)(3).  In this regard, the Board finds the August 2016 VA examination to be highly probative evidence against the claim.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (noting that the credibility and weight of the opinions are within the province of the adjudicator).  Here, the examiner is a VA physician and the examination reflects that all necessary testing was conducted to confirm that the Veteran did not have any objective indications of a heart disorder, to include heart palpitations.  This is consistent with other medical evidence of record, to include the August 1997 report of a month-long ECG study that found no symptoms or abnormal heart rhythm.  The Board acknowledges a December 2014 private opinion by Dr. A.A. found the Veteran had heart palpitations related to his service in Southwest Asia, but finds the opinion to be less probative as there is no indication that Dr. A.A. conducted medical testing in conjunction with her opinion.  Further, Dr. A.A. noted that the Veteran's in-service heart rate was within the normal range when explaining that the Veteran may have noticed an increase in his heart rate and did not describe any objective indications of heart palpitations on which her opinion was based.  Therefore, the Board concludes that the preponderance of the evidence demonstrates the Veteran does not have heart palpitations that may be an undiagnosed illness or medically unexplained chronic multisymptom illnesses and the provisions of law regarding Persian Gulf War veterans are inapplicable.  See 38 C.F.R. § 3.317. 

The Board notes that entitlement to service connection may also be found on a direct basis.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed Cir 1994).  However, the preponderance of the evidence establishes that the Veteran did not have a heart disorder during the period on appeal.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (In the absence of proof of a present disability due to disease or injury, there can be no valid claim.).

The Board acknowledges the Veteran's lay statements that he noticed symptoms of heart palpitations since a deployment in Southwest Asia.  Although the Veteran may sincerely believe that he has a heart disorder or symptoms of an undiagnosed illness or medically unexplained multisymptom illness, he is not competent to determine whether his claimed heart symptoms are a result of his military service, to include exposure to environmental hazards in Southwest Asia.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is therefore not applicable, and the claim for service connection for a heart disability, claimed as heart palpitations, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness, must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

III. Increased ratings

Disability evaluations are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Disabilities must be viewed in relation to their history.  38 C.F.R. § 4.1.  

For an increased rating claim, the primary concern is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  38 C.F.R. § 4.7.

The Board notes that increased rating claims can include consideration of whether a disability warrants a higher rating on an extra-schedular basis when this question is raised by the appellant or by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111 (2008); see also Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Under Thun, there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether a veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Id. at 116 (citing 38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization")).  Third, if the rating schedule is inadequate to evaluate the veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation to determine whether the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

In addition, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The United States Court of Appeals for Veterans Claims (Court) in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  

When there is an approximate balance of positive and negative evidence regarding the degree of disability, the benefit of the doubt shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  

III.A. Right knee disabilities

In the July 2010 rating decision on appeal, the Veteran was granted service connection for right knee strain and a separate evaluation for right knee genu recurvatum, each rated 10 percent disabling effective October 6, 2009.  The Veteran disagreed and contended that he had additional symptoms of crepitus and arthritis.  

Right knee strain is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5024 for tenosynovitis.  The rating criteria direct tenosynovitis be rated as degenerative arthritis under Diagnostic Code 5003.  

Degenerative arthritis is to be evaluated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  A 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Any limitation of motion must be confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  For these purposes, VA regulations consider the knees to be major joints.  38 C.F.R. § 4.45(f) (2016).

Limitation of flexion of the knee warrants a noncompensable rating if flexion is limited to 60 degrees; a 10 percent rating if flexion is limited to 45 degrees; a 20 percent rating if flexion is limited to 30 degrees; and a 30 percent rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Limitation of extension of the knee warrants a 10 percent rating if extension is limited to 10 degrees; a 20 percent rating if extension is limited to 15 degrees; a 30 percent rating if extension is limited to 20 degrees; a 40 percent rating if extension is limited to 30 degrees; and a 50 percent rating if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

With any form of arthritis, painful motion is an important factor.  38 C.F.R. § 4.59 (2016).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that the applicability of 38 C.F.R. § 4.59 is not limited to arthritis claims).  

A separate 10 percent evaluation may be awarded for acquired, traumatic genu recurvatum, with weakness and insecurity in weight-bearing objectively demonstrated.  A 10 percent rating is the only available rating under Diagnostic Code 5263.  38 C.F.R. § 4.71a, Diagnostic Code 5263.

The Court has emphasized that when assigning a disability rating it is necessary to consider limitation of a joint's functional ability due to flare-ups, fatigability, incoordination, and pain on movement, or when it is used repeatedly over a period of time functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  In Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  

After careful review of the evidence, the Board finds that the criteria for an evaluation in excess of 10 percent are not met for the Veteran's right knee disabilities.  

Initially, the Board finds the June 2010 examination adequate for rating purposes. The June 2010 examiner performed the required testing and made the relevant inquiries to determine how pain impacts the Veteran.  At the examination, the Veteran was asked about pain, flare-ups, and functional limitations, and relevant testing was performed by the examiner, to include testing for pain and testing to reveal any additional functional limitations in certain circumstances, such as after repetitive use.  The report does not suggest that the specific findings on examination, in terms of range of motion, would change to the degree required for a higher rating during a flare-up, after repetitive use, due to pain, or with weight bearing, nor does any other evidence of record to include the Veteran's lay statements.  Notably, when asked about functional impairment and loss at the examination, the Veteran stated that he did not experience any overall functional impairment due to his right knee conditions.  While the VA examiner did not provide range of motion estimates in degrees regarding flare-ups, such is understandable as there was no indication that the examination was performed during a flare-up and the Veteran reported he did not experience functional impairment or limitation of motion of the joint during flare-ups.  The Board notes that there is no reason to suspect that passive range of motion would be any less than that of active motion absent some indication of such by the examiner or report of such by the Veteran, neither of which is present in this case.  

Even if it was found that the above examination did not fully comply with the holdings in Correia, DeLuca, or Mitchell, the Board finds that further development would not be necessary as the deficiency would not be prejudicial to the Veteran.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish any additional limitation of motion or functional loss or impairment, such as limitation of extension to 10 degrees or limitation of flexion to 45 degrees, as would be necessary for a separate or higher rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  The Board notes that the June 2010 examiner reported abnormal gait due to right knee pain with no evidence of abnormal weight-bearing or breakdown of the feet, flare-ups were alleviated by rest, and that there effects of the right knee conditions on usual occupation was pain and difficulty walking but noted the Veteran reported he was never hospitalized for his right knee and it did not cause overall functional impairment.  Even when considering the right knee pain's impact on gait and walking, the criteria for the higher rating based on the Veteran's range of motion are not met and he has been compensated for painful motion and limitation of flexion to 85 degrees in the 10 percent evaluation.  See 38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011).  Simply put, after taking into account the medical findings and the lay statements the evidence does not suggest that motion is limited to the requisite degree for a higher rating at any point. 

Given the above, further examination or opinion is unnecessary.  Moreover, a higher disability rating is not warranted for right knee strain based on limitation of motion even when considering the functional effects of pain to include during flare-ups and after repetitive use.  The disability has not been manifested by more than painful motion with flexion limited to 85 degrees during the period of the appeal.  Further, extension of the right knee has been normal throughout the course of the appeal and there is no evidence demonstrating that pain has resulted in limitation of flexion to less than 45 degrees.  An August 2009 private treatment record noted the Veteran had full range of motion of the right knee and the June 2010 examiner reported flexion to 90 degrees, with objective evidence of pain on motion at 85 degrees.  

The Board notes the Veteran's contentions that right knee degenerative arthritis noted in his medical records were not considered in his evaluation.  However, as the Veteran is already receiving 10 percent rating based on painful motion, a separate rating based on arthritis of the knee with limited motion would constitute pyramiding.  See 38 C.F.R. §§ 4.14, 4.59, 4.71a, Diagnostic Code 5003; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Board has considered whether there is any other basis for granting a higher or separate rating but has found none.  In particular, the Board notes the Veteran is compensated for genu recurvatum with a separate 10 percent evaluation and the 10 percent rating is the highest available under Diagnostic Code 5263.  Although the Veteran also reported giving way of the right knee in a June 2010 examination, there were no clinical findings of instability to warrant a higher evaluation or a separate rating for additional disabling symptomatology under Diagnostic Code 5257.  Diagnostic Code 5003 is also not for application as the Veteran's right knee strain and genu recurvatum are compensable.  Additionally, the medical evidence has not demonstrated ankylosis (Diagnostic Code 5256), dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion (Diagnostic Codes 5258), or impairment of the tibia and fibula (Diagnostic Code 5262).  Therefore, these diagnostic codes are inapplicable.  

The Board has considered the doctrine of reasonable doubt but determined that it is not applicable to these claims because the preponderance of the evidence is against the claims.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

III.B. IBS

Service connection for IBS was granted in a July 2003 rating decision and assigned a 10 percent evaluation, effective September 13, 2001.  The evaluation was increased to 30 percent disabling, effective November 18, 2004, in an October 2006 rating decision.  In March 2012, the Veteran contended that his claim for service connection included nausea that was construed as a claim for an increased evaluation for IBS.  In the September 2013 rating decision on appeal, the 30 percent evaluation was confirmed and continued.  

IBS is rated under 38 C.F.R. § 4.114, Diagnostic Code 7319, irritable colon syndrome (spastic colitis, mucous colitis, etc.).  A 30 percent evaluation is warranted for severe; diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress and is the highest available rating under Diagnostic Code 7319.

The schedule of ratings for the digestive system directs ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation is to be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  38 C.F.R. § 4.114.

The Board finds the Veteran's disability picture due to IBS is predominantly reflected in Diagnostic Code 7319 for irritable colon syndrome.  Therefore, a rating in excess of 30 percent is not warranted.  A March 2013 examination report noted symptoms of diarrhea with occasional episodes of bowel disturbance with abdominal distress and an August 2013 Gulf War examination report noted the Veteran's IBS resulted in frequent episodes of bowel disturbance with abdominal distress that resulted in up to ten or more bowel movements per day.  There was no evidence of record indicating the Veteran's IBS was manifested by weight loss, malnutrition, or serious complications, tumors, or neoplasms that may indicate the predominant disability picture warranted consideration under a different diagnostic code.  38 C.F.R. § 4.114.  As the Veteran is currently receiving the maximum schedular rating, a rating in excess of 30 percent for IBS must be denied.  

The Board has considered the doctrine of reasonable doubt but determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

III.C. PTSD

In the September 2013 rating decision on appeal, the Veteran was granted service connection for PTSD, effective January 20, 2012, and assigned a 50 percent evaluation.  The Veteran disagreed with the 50 percent evaluation.  

PTSD is rated under Diagnostic Code 9411 under the General Rating Formula for Mental Disorders found in 38 C.F.R. § 4.130.  

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent disability rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for a veteran's own occupation or name.  38 C.F.R. § 4.130.

The symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list.  Rather, the symptoms serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

When evaluating a mental disorder, considerations include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2016).  

The preponderance of the evidence is against a finding that the Veteran's PTSD warrants an initial evaluation in excess of 50 percent.  At most, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity and has not more nearly approximated deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  See 38 C.F.R. § 4.7.  

In an April 2012 mental health evaluation, the Veteran reported symptoms of numbness in relationships, insomnia, short term memory loss, nightmares, and anxiety attacks that lasted for 15 to 20 minutes at a time.  He reported that his psychiatric symptoms did not affect his job performance, noting that he could just "let [anxiety attacks] pass" if they occurred while he was at work, and denied suicidal ideation or hallucinations.  An August 2013 examination indicated that the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, and inability to establish and maintain effective relationships.  The examiner found the Veteran fully oriented, with good hygiene, normal speech, and no history of suicidal or homicidal ideation, hospitalizations, hallucinations, or delusions.  VA treatment records reflect speech pathology treatment due to reports of distorted speech, but a January 2016 speech pathologist indicated that the Veteran's mild dysarthria and dysfluency was complicated by imprecise articulation and distortions as well as poor breath support and reported that the Veteran had normal test scores for attention and memory.  

The preponderance of the evidence is against a finding that the Veteran's PTSD more nearly approximates occupational and social impairment with deficiencies in most areas as the evidence does not demonstrate symptoms of suicidal ideation, obsessional rituals, impaired impulse control, neglect of personal appearance and hygiene, persistent delusions and hallucinations, gross impairment in thought processes or communication, grossly inappropriate behavior, disorientation, or severe memory loss indicative of impairment with deficiencies in areas such as work, school, family relations, judgment, thinking, or mood.  Rather, the Veteran was found to be fully oriented, with good hygiene, normal speech, and memory and attention were within normal limits.  While the examiner in 2013 noted an inability to establish and maintain effective relationships, which can be demonstrative of a higher rating, the examiner also concluded that the overall level of impairment, even including the problems with relationships, amounted to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The other evidence of record is not in significant conflict with this finding.  

The Board has considered the doctrine of reasonable doubt but determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

III.D. Migraines 

The Veteran seeks a rating in excess of 30 percent for migraines.

Migraines are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  The criteria provide a 10 percent evaluation for migraines with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent evaluation is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The term "productive of severe economic inadaptability" is not defined in the rating criteria.  However, the Court has held that it is not synonymous with being unable to work and VA has conceded that the phrase "productive of" could be read to mean either "producing" or "capable of producing."  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004).

The Board finds the preponderance of the evidence against a finding that the Veteran's migraines were very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability during the appeal period.  The Board notes that the March 2013 VA examiner indicated the Veteran's migraines were characterized as very frequent prostrating and prolonged attacks, but the preponderance of the evidence is against a finding that his migraines were productive of, or capable of producing, severe economic inadaptability.

In this regard, the Board notes the Veteran received emergency treatment in March 2012, in part, due to migraines, but that symptoms resolved during treatment with no neurological symptoms, blurred vision, or photophobia.  At a March 2013 examination, the Veteran described his migraines as pain on both sides of his head with sensitivity to light and sound that typically lasted less than one day and onset more frequently than once per month.  This affected work in that there was interference with concentration.  An August 2013 examination described the Veteran's symptoms as headaches that occurred twice per month for two hours to one day at a time associated with nausea and pain.  The examiner found migraines were manifested by characteristic prostrating attacks of migraine headache pain more frequently than once per month but not very frequent prostrating and prolonged attacks and that the headaches did not affect the Veteran's ability to work.  March 2016 VA treatment records reflect that the Veteran's headaches were sometimes associated with right-side face and arm numbness, nausea, vomiting, photophobia, and phonophobia but that the Veteran reported improvement of headaches that occurred two to three times per week.  The evidence of record does not indicate, and the Veteran does not contend, that migraines impacted his ability to work. 

The Board has considered whether the claim should be referred for extra-schedular consideration, and acknowledges a January 2016 VA treatment record found symptoms of facial, tongue, and arm numbness were "likely related" to migraines and may not be contemplated by Diagnostic Code 8100.  See Thun v. Peake, 22 Vet. App. at 116.  However, the Board finds no evidence of marked interference with employment or frequent periods of hospitalization that would warrant referral for extra-schedular consideration.  Id.  The Veteran reports that headaches are sometimes severe enough that he has to stay in a dark room but has not reported adverse effects on his employment.  Further, treatment records indicate emergency treatment for headaches on one occasion in March 2012, but the Veteran was discharged without hospitalization.  As such, the Board concludes that referral for extra-schedular consideration is not warranted.

Finally, the Board has considered the doctrine of reasonable doubt but determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

III.E. Other Considerations

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



IV. Earlier effective date claims 

Generally, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).

The effective date based on the submission of new and material evidence received after a final disallowance is the date of the receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  For purposes of setting effective dates, a claim reopened after a final disallowance is distinct from the original claim that came before it and the Board may not reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim.  Sears v. Principi, 16 Vet. App. 244, 248 (2002).  The term "new claim," as it appears in 38 C.F.R. § 3.400(q)(1)(ii), means a claim to reopen a previously and finally denied claim.  Id. 

IV.A. Right knee

The Veteran asserts that the effective dates for service connection for his right knee disability ratings should extend back to September 2001 because the disabilities existed while he was in active service. 

In this case, the Veteran initially filed a claim for right knee pain in June 2001 and service connection for a bilateral knee disability was denied in July 2003.  Subsequently, the claim to reopen the issue of entitlement to service connection for chronic right knee pain was denied in July 2007.  The Veteran was provided notice of the July 2007 rating decision and was informed of his appellate rights, but he did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the July 2007 decision is final.  See 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

Following the final July 2007 rating decision, VA first received a new claim from the Veteran's Member of Congress to reopen entitlement to service connection for a right knee disability on October 7, 2008.  See 38 C.F.R. § 3.155(c).  

As previously noted, an effective date based on the submission of new and material evidence received after a final disallowance is assigned based on the date of the new claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(q)(2), 3.400(r); Sears v. Principi, 16 Vet. App. at 248.  The Board finds the July 2007 rating decision to be the last final disallowance of the claim.  In a November 2008 rating decision, the Veteran's right knee claim was denied for no new and material evidence.  That same month, the Veteran submitted additional medical evidence and the claim was denied again in December 2008.  The Veteran disagreed with the December 2008 rating decision and a statement of the case was provided in March 2009.  In October 2009, VA received medical evidence indicating the Veteran had right knee chondromalacia patella and residuals of an old right knee injury that were likely sustained in active service.  As new, material evidence was submitted within one year of the mailing of the notification of the December 2008 rating decision, the rating decision did not become final.  See 38 C.F.R. § 20.302(b) (a substantive appeal must be filed within 60 days of the mailing of the statement of the case, or within the remainder of the one year period from the date of mailing of the notification of the determination being appealed, whichever is later.).  

A June 2010 VA examination confirmed the Veteran's complaints and linked his right knee disorders to active service.  A July 2010 rating decision granted service connection for right knee strain and genu recurvatum and assigned 10 percent initial evaluations, effective from October 6, 2009.  As the Board finds the July 2007 rating decision was the last final disallowance of the Veteran's right knee claim, October 7, 2008, is the proper date of the Veteran's claim to reopen entitlement to service connection for a right knee disability.  

Accordingly, the Board concludes that an effective date of October 7, 2008, but not earlier, for the award of service connection for right knee strain and genu recurvatum is warranted.  38 U.S.C.A. § 5107(b).

IV.B. PTSD

The Veteran was granted service connection and a 50 percent evaluation for PTSD, effective January 20, 2012, by a September 2013 rating decision.  In October 2013, the Veteran disagreed with the assigned effective date.

The Veteran filed his original claim of entitlement to service connection for PTSD on January 20, 2012, more than one year after separation from active service.  There was no informal or formal claim for service connection for PTSD submitted to VA prior to that date.  See 38 C.F.R. §§ 3.151, 3.155 (2014).  The effective date of service connection is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  As the current effective date is already set at the date of claim - January 20, 2012 - the Board finds that an effective date prior to January 20, 2012, is not warranted.  38 U.S.C.A. § 5107(b).













      (CONTINUED ON NEXT PAGE)
ORDER

Service connection for obstructive sleep apnea is granted.

Service connection for heart palpitations is denied.

An initial rating in excess of 10 percent for right knee genu recurvatum is denied.

An initial rating in excess of 10 percent for right knee strain is denied.

An evaluation in excess of 30 percent for IBS is denied.

An initial evaluation in excess of 50 percent for PTSD is denied.

An evaluation in excess of 30 percent for migraines is denied.

An effective date of October 7, 2008, but not earlier, for the grant of service connection for right knee strain is granted.

An effective date of October 7, 2008, but not earlier, for the grant of service connection for right knee genu recurvatum is granted.

An effective date prior to January 20, 2012, for the grant of service connection for PTSD is denied.


REMAND

The Board's review of the record reveals that further development is warranted before the remaining claims on appeal are decided. 

The Veteran claims that he has undiagnosed illness(es) manifested by symptoms of dizziness and bilateral upper and lower extremity numbness due to exposure to environmental hazards in the Persian Gulf.

With regard to the claims for bilateral upper and lower extremity numbness, the Board finds a VA examination is warranted.  Although the Veteran was afforded a Gulf War examination in August 2013, the examination did not evaluate the Veteran's claims of bilateral upper and lower extremity numbness, provide appropriate testing, or issue a medical opinion determining if the Veteran has objective indications of a chronic disability as defined in 38 C.F.R. § 3.317.  As such, the claims must be remanded for a VA examination and medical opinion.

The Veteran also contends that began experiencing dizziness in active service that he believed to be a symptom of an undiagnosed illness.  The record reflects symptoms of light-headedness and near syncope in a January 2000 service treatment record and Dr. A.A. opined that the Veteran's symptom of dizziness began in service and was an undiagnosed illness because no etiology had been determined.  The August 2013 VA examiner concluded that there was no pathology to render a diagnosis for dizziness.  As there is insufficient evidence to determine whether the Veteran has objective indications of dizziness that was a chronic disability pursuant to 38 C.F.R. § 3.317, the claim must also be remanded for an additional medical opinion.   

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following actions:

1.	Obtain updated VA treatment records dating since March 2016.

2.	After completing any records development, the claims file should then be sent to an examiner to ascertain the nature and etiology of any chronic disability or undiagnosed illness manifested by symptomatology in the bilateral upper and lower extremities, claimed as numbness.  The claims file must be reviewed by the examiner in conjunction with the examination.  

Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.

Following examination of the Veteran and review of the record, the examiner should express an opinion as to the following:

(a)	Does the Veteran have a diagnosable bilateral upper or lower extremity condition?

(b)	If the Veteran has a diagnosable bilateral upper or lower extremity condition, is it at least as likely as not (50 percent or greater probability) that the disability had its onset in, or is otherwise related to his military service?

(c)	If the Veteran does not have a diagnosable bilateral upper or lower extremity, are there objective indications of chronic disability that could be due to an undiagnosed illness or medically unexplained chronic multisymptom illness? 

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 

(d)	Are the upper extremity complaints at least as likely as not (50 percent or greater probability) (i) caused by or (ii) aggravated by (permanently worsened beyond the natural course of the disorder) the service-connected migraines?  In answering this question, please review the March 3, 2016 VA neurology outpatient note indicating arm numbness is likely related to migraines.  

A complete rationale is requested for all opinions offered.

3.	After completing any records development, the claims file should then be sent to an examiner to ascertain the nature and etiology of any chronic disability or undiagnosed illness manifested by dizziness.  If a new examination is deemed necessary to respond to the request, one should be scheduled.  The claims file must be reviewed by the examiner.  

The examiner should express an opinion as to the following:

(a)	Does the Veteran have a diagnosable condition manifested by symptomatology of dizziness?

(b)	If the Veteran has a diagnosable condition, is it at least as likely as not (50 percent or greater probability) that the disability had its onset in, or is otherwise related to his military service?

(c)	If the Veteran does not have a diagnosable condition, are there objective indications of chronic disability that could be due to an undiagnosed illness or medically unexplained chronic multisymptom illness? 

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 

A complete rationale is requested for all opinions offered.

4.	After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


